Per Curiam.
The decree in this ease is affirmed, for the reasons contained in the opinion delivered in the court of chancery by Vice-Chancellor Pitney.
In respect to one matter of fact there is an error in the vice-chancellor’s opinion which, while not of controlling importance upon this appeal, had best be corrected. The vice-chancellor states that the complainant was organized for the purpose of taking over the legacy provided by the will of Raymond Rath, deceased, with which it established the home that bears the name of its founder. The corrected testimony of the only witness who spoke to this subject makes it clear that the complainant was organized as a verein in 1898 before the death of Rath and without any reference to the said provision of his will. The complainant took the Rath fund as a trustee for the purposes named in the will of the settlor, viz., a home for aged Germans. Inasmuch as it is the name and home feature of this trust and not the other verein purposes of the complainant that entitle it to the legacy accorded to it by the decree of the court of chancery, such *955legacy comes into the hands of the complainant to be used exclusively by it for the purposes of such home and not for any of its other more general objects.
The decree is affirmed.
For affirmance—The Chief-Justice, Garrison, Port, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vre-DENBURGH, VrOOM, GREEN, GRAY, DlLL—14.
For reversal—None.